DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 10/14/2022 is
acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the “particles are separated from the surface without causing substantial ablation to the surface”. However, the meaning of the word “substantial” is unclear in this context. It is unknown what degree of ablation is acceptable. Therefore, it has been interpreted that any prior art that avoids or can potentially avoid substantial damage to the surface of the material being cleaned, meets the limitations of claim 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 7, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003226991A to Choi et al in view of US 20020029956 A1 to Allen et al.
As to claim 1, Choi discloses a method of removing particles from a surface (See Choi, Paragraph [0001], which teaches a method for removing contaminants in a base material)
	the method comprising: applying laser energy to the surface at locations that include particles, so that an amount of applied laser energy is sufficient to cause the particles to separate from the surface (See Choi, Paragraph [0005])
	
wherein the surface is porous (See Choi, Paragraph [0014]) which discloses that the base material is porous. Choi fails to disclose that the surface is either carbonaceous or ceramic
However, Allen discloses that the surface may be ceramic (See Allen, Paragraph [0110], Fig. 5, ref. # 20, which discloses that the substrate may be a ceramic)
It would have been obvious to one of ordinary skill in the art to have modified the surface of Choi to be a ceramic surface as taught by Allen. The purpose and background of the invention of Allen is to remove particles from the surface of materials that may be used in the fabrication of electronics or as critical optical surfaces to prevent damage to the end product (See Allen, Paragraph [0004]) and it is clear from the disclosure that that these surfaces may comprise of a ceramic (See Allen, Paragraph [0110]). Therefore, one of ordinary skill would have been able to deduce that laser cleaning methods could also be used for ceramic surfaces. Additionally, this constitutes the use of a known technique to improve similar devices (methods or products) in the same way, which is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to claim 2, Choi teaches that the particles are separated from the surface without causing substantial ablation of the surface (See Choi, Paragraph [0014])
As to claim 3, Choi does not explicitly teach that the laser energy applied is effective to reduce a measured value indicating an amount of particles at the surface, by at least 50 percent, as measured by a tape test method, compared to the surface before applying the laser energy.
However, as the coating material, base material, and wavelength are variables that can be modified, among others, by adjusting the amount of particles removed, with coating material, base material, and wavelength (See Choi, Paragraph [0009]), the precise amount of particles removed would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of particles removed cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of particles removed in the Choi reference to obtain the desired balance between the coating material, base material, and wavelength as taught by Choi (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As to claim 5, Choi teaches the surface defines pores (See Choi, Paragraph [0008], [0009], [0014]). 
Choi fails to disclose that the surface comprises a solid matrix and the particles are derived from material of the solid matrix.
However, Allen discloses that that the surface may be ceramic (See Allen, Paragraph [0110], Cl.51, Cl. 59, Fig. 5, ref. # 20). Allen teaches that the surface to be cleaned is a ceramic material, which is known to have a crystalline, repeating, matrix structure. Since the particles and the substrate may be of the same material, it is reasonable to assume that the particles derive from the material.	
As to claim 7, Choi discloses that the surface comprises porous alumina. (See Choi, Paragraph [0010]) . Choi teaches that base could comprise of an aluminum. Choi also discloses that the material possesses pores.
As to claim 8, Choi teaches (10e-4 – 10e-8 m) 100 - 1,000,000 nm wavelength (See Choi, Paragraph [0010]), which overlaps with the claimed range of less than 1200 nm wavelength.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
As to claim 12, Choi discloses that the particles comprise a carbonaceous material or ceramic (See Choi, Paragraph [0010], which teaches that the contaminant is an organic substance containing carbon).
Claims 1, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003226991A to Choi et al in view of US 20190299334 A1 to Cheng et al.
 Choi is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 1, Choi discloses a method of removing particles from a surface (See Choi, Paragraph [0001], which teaches a method for removing contaminants in a base material)
the method comprising: applying laser energy to the surface at locations that include particles, so that an amount of applied laser energy is sufficient to cause the particles to separate from the surface (See Choi, Paragraph [0005])
wherein the surface is porous (See Choi, Paragraph [0014] which discloses that the base material is porous. Choi fails to disclose that the surface is either carbonaceous or ceramic
Choi fails to disclose that the surface is carbonaceous.
However, Cheng discloses that laser particle removal methods may be used on graphite/carbonaceous surfaces (See Cheng, Paragraph [0023])
Choi and Cheng are analogous to the claimed invention as both relate to application of a laser source to a surface in order to remove contaminants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of Choi to be composed of graphite. The laminated structure of carbon surfaces tends to generate various impurities and carbon dust through vibration, ejection, or fabrication which must be removed before further processing (See Cheng, Paragraph [0022]). Therefore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to claim 6, Choi in view of Cheng discloses that the surface is graphite.  
As to claim 13, Choi fails to disclose that the particles to be removed are composed of graphite.
However, Cheng discloses that the vibration, ejection, fabrication, laser cleaning, and machining processes  on graphite surfaces produces carbon-dust on the surface of the material which is removed through the use of laser cleaning methods (See Cheng, Paragraph [0022]).  Therefore, reasonably expected that the carbon-dust generated is graphite and the limitations of claim 13 are met. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP2003226991A to Choi et al and US 20020029956 A1 to Allen et al as applied to claim 1 above, and further in view of US 20060032842 A1 to Hiromatsu et al. 
Choi and Allen are relied upon as discussed above with respect to the rejection of claim 1. 
As to claim 4, Choi fails to disclose that applied laser energy is below a level that would remove 10 microns of material from the surface as measured using a digital optical microscope.
However, Hiromatsu discloses a method of laser particle removal where a laser pulse may remove a 0.5-micron depth tin defect from the surface in one laser pulse (See Hiromatsu, Paragraph [0108]), making it possible for less than 10 microns of material to be removed in the entire process. The removal of the defect is observed by the use of an optical microscope (See Hiromatsu, Paragraph [0142]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particle removal method of Allen with the depth removal limitation of Hiromatsu in order to remove only the defect without causing damage to the surface of the substrate (See Hiromatsu, Paragraph [0108] and [0079]), which is the purpose of the invention of Hiromatsu. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP2003226991A to Choi et al and US 20020029956 A1 to Allen et al as applied to claim 1 above, and further in view of KR101764122B1 to Lee et al. 
Choi and Allen are relied upon as discussed above with respect to the rejection of claim 1. 
As to claim 9, Choi/Allen fails to disclose that the surface is a surface of a component of an interior of a vacuum chamber.
However, Lee discloses that particles are removed from the surface of an electrode which is part of a vacuum chamber, by laser (See Lee, Page 1, Lines 14-17, Fig. 1). 
Choi and Lee are considered to be analogous to the claimed invention as both relate to removing particles from a substrate by use of an applied laser beam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of Choi to be a surface of the interior portion of a vacuum chamber. Depending on the device or main body that a vacuum chamber is integrated into, the chamber may have the potential to attract impurities which may adversely affect the performance of the main device (See Lee, Page 3, Lines 122-123) and would require cleaning. Therefore, this would represent the combination of familiar elements, which is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP2003226991A to Choi et and US 20020029956 A1 to Allen et al as applied to claim 1 above, and further in view of CN109773340A to Huang et al. 
Choi and Allen are relied upon as discussed above with respect to the rejection of claim 1. 
As to claim 10, Choi fails to disclose after applying the laser energy, cleaning the surface using with ultrasonic cleaning.
However, Huang teaches that after applying laser pulses to a surface, it is subjected to ultrasonic cleaning. (See Huang, Page 2, Lines 84-86)
Choi and Huang are considered analogous to the claimed invention as they both relate to removing impurities from a surface by the use of a laser beam. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of Choi to include an ultrasonic cleaning step after the laser cleaning step in order to “clean impurities and debris remaining on the surface” without altering the surface morphology (See Huang, Page 1, Line 38). Additionally, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP2003226991A to Choi et in view of US 20020029956 A1 to Allen al as applied to claim 1 above, and further in view of US 20190055987 A1 to Leonardelli et al. 
Choi and Allen are relied upon as discussed above with respect to the rejection of claim 1. 
As to claim 11, Choi fails to disclose that forming the surface by a machining process, the particles are generated by the machining process.
However, Leonardelli teaches a method for removing impurities formed by a multi-layer plain bearing element that has been machined by precision boring or broaching (See Leonardelli, Paragraph [0003] and [0004]). 
Choi and Leonardelli are considered analogous to the claimed invention as they both relate to removing impurities from a surface by the use of a laser beam (See Leonardelli, Paragraph [0006] and [0007]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the surface of Choi to be a surface that was machined prior to laser cleaning as impurities, grease, and oils from previous processing steps are formed on machined surfaces and must be removed to prevent damage to components (See Leonardelli, Paragraph [0004]). This would also represent the use of a known technique (laser cleaning) to improve similar devices (machined surfaces) in the same way, which is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, first Friday of biweek off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY H YASHARPOUR/               Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/               Supervisory Patent Examiner, Art Unit 1714